DETAILED ACTION
This is in response to Applicant’s election of Group I (claims 1-8 and 16-20) dated 8/10/22.  Claims 1-8, 16-27 have been examined.  Claims 9-15 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 25 is objected to because of the following informalities: the use of between requires two objects; as a result, the phrase “between the computerized premises apparatus” is incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 16-19, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by John et al. (US 2021/0185738) hereafter John.

Regarding Claim 1 (Currently Amended),
A computerized method for prioritizing data communications associated with a plurality of computerized client devices served by a wireless customer premises equipment (CPE) [John: 0048; the process may correspond to a signaling procedure between end device 199, a flying cell/Wi-Fi access device 220 (e.g., a flying cell 220-1 and a flying Wi-Fi AP 220-2), a ground Wi-Fi AP 230, and a macrocell 240], the computerized method comprising: 

obtaining first data related to data traffic associated with one or more of the plurality of computerized client devices; characterizing the data traffic based at least on the obtained first data [John: 0039; FIGS. 2A and 2B are diagrams illustrating an exemplary process of the Wi-Fi admission control and prioritization service. For example, the process may correspond to a signaling procedure between end device 199 and a Wi-Fi access device 205; 0040; end device 199 may generate and transmit a probe request. According to an exemplary embodiment, the probe request may include priority information (step 2). For example, the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0041; in step (4), Wi-Fi access device 205 may determine that end device 199 is of a priority class. For example, Wi-Fi access device 205 may inspect and/or read an information element or other data field of the probe request, and determine that end device 199 has priority access]; 

prioritizing the data traffic based at least on the characterizing; and wirelessly transmitting second data indicative of the prioritizing to a base station which is in data communication with the CPE [John: 0046; Wi-Fi access device 205 may establish a tunnel (e.g., an Internet Protocol Security (IPsec) tunnel) with ePDG (evolved Packet Data Gateway) 210. In step (11), end device synchronization and authentication between end device 199 and a core network of PGW (packet gateway) 215 via ePDG 210 may be performed; 0050; the flying Wi-Fi AP 220-2 and/or ground Wi-Fi AP 230 may include the Wi-Fi admission control and prioritization service, as described herein; 0052; ground Wi-Fi AP 230 may indicate the HPA (High Priority Access) in an RRC procedure with macrocell 240 and an attachment procedure with core network 150. For example, in an LTE context, an initial message (e.g., S1 Application Protocol (S1AP)) may include an attach request, a packet data network (PDN) request, and priority information; In step (12), ground Wi-Fi AP 230, macrocell 240 and core network 150 may setup and establish a priority bearer on behalf of end device 199. In step (13), end device 199 may transmit and/or receive data via flying cell/Wi-Fi access device 220, ground Wi-Fi AP 230, macrocell 240, and core network 150].

Regarding Claim 2 (Original),
wherein the obtaining of the first data comprises obtaining data associated with types of data traffic transacted by the plurality of computerized client devices [John: 0040; For example, the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0041; in step (4), Wi-Fi access device 205 may determine that end device 199 is of a priority class. For example, Wi-Fi access device 205 may inspect and/or read an information element or other data field of the probe request, and determine that end device 199 has priority access; 0055; the Wi-Fi standard defines eight user priorities, four access categories, and a queueing structure for different types of traffic associated with the access categories; 0034; an ACC elemental file (EF) may include bits corresponding to access classes ranging from 0-15. Access classes 0-9 correspond to standard access class users (e.g., non-priority users), access control class 10 corresponds to emergency call users, and access control classes 11-15 correspond to special access class or high priority access users. For example, access control class 11 may be for public land mobile network (PLMN) use, access control class 12 may be for security services, access control class 13 may be for public utilities, access control class 14 may be for national security services, and access control class 15 may be for PLMN staff. The term “priority user” or “priority users” may refer to a user, end device 199, or both].

Regarding Claim 3 (Currently Amended),
wherein the characterizing comprises determining identification data associated with a communication channel associated with the CPE, the identification data comprising an Internet Protocol (IP) address of the communication channel, the communication channel comprising a default data bearer assigned to the CPE by the base station [John: 0046; Wi-Fi access device 205 may establish a tunnel (e.g., an Internet Protocol Security (IPsec) tunnel) with ePDG (evolved Packet Data Gateway) 210. In step (11), end device synchronization and authentication between end device 199 and a core network of PGW (packet gateway) 215 via ePDG 210 may be performed; 0052; n step (12), ground Wi-Fi AP 230, macrocell 240 and core network 150 may setup and establish a priority bearer on behalf of end device 199].
Note:
IP address is inherent in IPSec tunnel.

Regarding Claim 4 (Original),
further comprising performing, via the CPE, a packet analysis of data traffic generated from the plurality of computerized client devices [John: 0041; in step (4), Wi-Fi access device 205 may determine that end device 199 is of a priority class. For example, Wi-Fi access device 205 may inspect and/or read an information element or other data field of the probe request, and determine that end device 199 has priority access; 0095; Wi-Fi access device 205 may correlate the traffic to the priority information and/or the unique identifier of end device 199.  Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic].

Regarding Claim 5 (Original),
further comprising generating data representative of a data traffic profile associated with the CPE, the data traffic profile based at least on the obtained first data and the characterizing [John: 0098; FIG. 9 illustrates an exemplary process 900 of the Wi-Fi admission control and prioritization service; process 900 may include a step that identifies the type of traffic (e.g., background, best effort, voice, or video); 0095; Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic; 0091;process 900 may include steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.); 0064; the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories associated with WMM of the Wi-Fi standard, such as background, best effort, video, and voice; 0019; 0054; the Wi-Fi admission control and prioritization service may afford priority to all traffic associated with the priority user. According to another exemplary embodiment, the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories. For example, the traffic categories may be the traffic categories or classification associated with the Wireless Multimedia Extension (WME) of the Wi-Fi 802.11 standard].

Regarding Claim 6 (Currently Amended),
wherein the wirelessly transmitting of the second data indicative of the prioritizing comprises transmitting the generated data representative of the data traffic profile associated with the CPE in an information element (IE) of a control plane (CP) protocol message [John: 0024; Environment 100 may include various planes of communication including, for example, a control plane, a user plane, and a network management plane. Environment 100 may include other types of planes of communication. A message communicated in support of the Wi-Fi admission control and prioritization service may use at least one of these planes of communication. Additionally, an interface of a network device may be modified (e.g., relative to an interface defined by a standards body, such as 3GPP, 3GPP2, ITU, ETSI, IEEE 802.11, etc.) or a new interface of the network device may be provided in order to support the communication (e.g., transmission and reception of messages, information elements (IE), attribute value pairs (AVPs), etc.) between network devices and the Wi-Fi admission control and prioritization service logic, as described herein. For example, a Wi-Fi interface may be modified to transmit and receive priority information, as described herein].

Regarding Claim 8 (Original),
wherein prioritizing the data traffic based at least on the characterizing comprises allocating respective weight values to each of a plurality of different user plane (UP) data traffic types [John: 0065; the priority users and their associated access control class may be mapped differently relative to the eight user priorities of the Wi-Fi standard. For example, the priority user (e.g., access control class 10) may be mapped to Wi-Fi user priorities 2, 4, 7, and 10 associated with background, best effort, video, and voice traffic (e.g., entries 430-2, 430-5, 430-8, and 430-11), while priority users (e.g., access control classes 11-15) may be mapped to Wi-Fi user priorities 3, 5, 8, and 11 associated with background, best effort, video, and voice traffic (e.g., entries 430-3, 430-6, 430-9, and 430-12); 0040; the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0034; an ACC elemental file (EF) may include bits corresponding to access classes ranging from 0-15. Access classes 0-9 correspond to standard access class users (e.g., non-priority users), access control class 10 corresponds to emergency call users, and access control classes 11-15 correspond to special access class or high priority access users].

Regarding Claim 16 (Currently Amended),
Computerized premises apparatus configured for data communication with a computerized network apparatus and a plurality of computerized client devices in a wireless system [John: 0048; the process may correspond to a signaling procedure between end device 199, a flying cell/Wi-Fi access device 220 (e.g., a flying cell 220-1 and a flying Wi-Fi AP 220-2), a ground Wi-Fi AP 230, and a macrocell 240], the computerized premises apparatus comprising: 

processor apparatus; storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed by the processor apparatus [John: 0068; As illustrated in FIG. 7, device 700 includes a bus 705, a processor 710, a memory/storage 715 that stores software 720, a communication interface 725, an input 730, and an output 735.], cause the computerized premises apparatus to: 

obtain first data related to the plurality of computerized client devices; prioritize data traffic associated with at least one computerized client device of the plurality of computerized client devices based at least on a data traffic type [John: 0039; FIGS. 2A and 2B are diagrams illustrating an exemplary process of the Wi-Fi admission control and prioritization service. For example, the process may correspond to a signaling procedure between end device 199 and a Wi-Fi access device 205; 0040; end device 199 may generate and transmit a probe request. According to an exemplary embodiment, the probe request may include priority information (step 2). For example, the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0041; in step (4), Wi-Fi access device 205 may determine that end device 199 is of a priority class. For example, Wi-Fi access device 205 may inspect and/or read an information element or other data field of the probe request, and determine that end device 199 has priority access]; and 

transmit data indicative of the prioritization to the computerized network apparatus [John: 0052; ground Wi-Fi AP 230 may indicate the HPA (High Priority Access) in an RRC procedure with macrocell 240 and an attachment procedure with core network 150. For example, in an LTE context, an initial message (e.g., S1 Application Protocol (S1AP)) may include an attach request, a packet data network (PDN) request, and priority information; In step (12), ground Wi-Fi AP 230, macrocell 240 and core network 150 may setup and establish a priority bearer on behalf of end device 199. In step (13), end device 199 may transmit and/or receive data via flying cell/Wi-Fi access device 220, ground Wi-Fi AP 230, macrocell 240, and core network 150].

Regarding Claim 17 (Original),
wherein the prioritized data traffic comprises data traffic associated with latency-sensitive application operating on the at least one computerized client device [[John: 0040; For example, the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0041; in step (4), Wi-Fi access device 205 may determine that end device 199 is of a priority class. For example, Wi-Fi access device 205 may inspect and/or read an information element or other data field of the probe request, and determine that end device 199 has priority access; 0064; the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories associated with WMM of the Wi-Fi standard, such as background, best effort, video, and voice].

Regarding Claim 18 (Original),
wherein the transmitted data indicative of the prioritization comprises one or more Internet Protocol (IP) messages addressed to a particular socket or port on the computerized network apparatus [John: socket == a connection supporting a session; 0035; the Wi-Fi access point may be limited to accept a finite number of connections that may correspond to the number of Internet Protocol (IP) addresses that are configured. For example, a Class-C IP address range may support about 253 Wi-Fi connections; 0046; Wi-Fi access device 205 may establish a tunnel (e.g., an Internet Protocol Security (IPsec) tunnel) with ePDG (evolved Packet Data Gateway) 210. In step (11), end device synchronization and authentication between end device 199 and a core network of PGW (packet gateway) 215 via ePDG 210 may be performed; 0052; n step (12), ground Wi-Fi AP 230, macrocell 240 and core network 150 may setup and establish a priority bearer on behalf of end device 199; 0089; Wi-Fi access device 205 may establish a Wi-Fi data connection, which supports an application service session, with end device 199].

Regarding Claim 19 (Original),
wherein the transmitted data indicative of the prioritization comprises one or more messages comprising a total number of client devices consuming traffic via the computerized premises apparatus [John: 0036; According to an exemplary embodiment, the Wi-Fi admission control and prioritization service may reserve a number of connections to be used for priority users. For example, a Wi-Fi access device may be configured with a reserved connection value that indicates a maximum number of Wi-Fi connections available for priority users. According to various exemplary embodiments, the reserved connection value may be a static value or a dynamic value. For example, the reserved connection value may be increased or decreased using a network management procedure].

Regarding Claim 21 (New),
Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause a computerized premises apparatus to: 

obtain first data related to data traffic associated with one or more of a plurality of computerized client devices; characterize the data traffic based at least on the obtained first data [John: 0039; FIGS. 2A and 2B are diagrams illustrating an exemplary process of the Wi-Fi admission control and prioritization service. For example, the process may correspond to a signaling procedure between end device 199 and a Wi-Fi access device 205; 0040; end device 199 may generate and transmit a probe request. According to an exemplary embodiment, the probe request may include priority information (step 2). For example, the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0041; in step (4), Wi-Fi access device 205 may determine that end device 199 is of a priority class. For example, Wi-Fi access device 205 may inspect and/or read an information element or other data field of the probe request, and determine that end device 199 has priority access]; 

cause prioritization of the data traffic based at least on the characterization; and wirelessly transmit second data indicative of the prioritization to a computerized network apparatus which is in data communication with the computerized premises apparatus [John: 0046; Wi-Fi access device 205 may establish a tunnel (e.g., an Internet Protocol Security (IPsec) tunnel) with ePDG (evolved Packet Data Gateway) 210. In step (11), end device synchronization and authentication between end device 199 and a core network of PGW (packet gateway) 215 via ePDG 210 may be performed; 0050; the flying Wi-Fi AP 220-2 and/or ground Wi-Fi AP 230 may include the Wi-Fi admission control and prioritization service, as described herein; 0052; ground Wi-Fi AP 230 may indicate the HPA (High Priority Access) in an RRC procedure with macrocell 240 and an attachment procedure with core network 150. For example, in an LTE context, an initial message (e.g., S1 Application Protocol (S1AP)) may include an attach request, a packet data network (PDN) request, and priority information; In step (12), ground Wi-Fi AP 230, macrocell 240 and core network 150 may setup and establish a priority bearer on behalf of end device 199. In step (13), end device 199 may transmit and/or receive data via flying cell/Wi-Fi access device 220, ground Wi-Fi AP 230, macrocell 240, and core network 150].

Regarding Claim 23 (New),
wherein the wireless transmission of the second data comprises at least one traffic profile (TP) message, the at least one TP message comprising data relating to one or more applications operative on the one or more of the plurality of computerized client devices, respectively, the one or more of the plurality of computerized client devices serviced by the computerized premises apparatus [John: 0098; FIG. 9 illustrates an exemplary process 900 of the Wi-Fi admission control and prioritization service; process 900 may include a step that identifies the type of traffic (e.g., background, best effort, voice, or video); 0095; Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic; 0091;process 900 may include steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.); 0064; the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories associated with WMM of the Wi-Fi standard, such as background, best effort, video, and voice; 0019; 0054; the Wi-Fi admission control and prioritization service may afford priority to all traffic associated with the priority user. According to another exemplary embodiment, the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories. For example, the traffic categories may be the traffic categories or classification associated with the Wireless Multimedia Extension (WME) of the Wi-Fi 802.11 standard; 0024; A message communicated in support of the Wi-Fi admission control and prioritization service may use at least one of these planes of communication. Additionally, an interface of a network device may be modified (e.g., relative to an interface defined by a standards body, such as 3GPP, 3GPP2, ITU, ETSI, IEEE 802.11, etc.) or a new interface of the network device may be provided in order to support the communication (e.g., transmission and reception of messages, information elements (IE), attribute value pairs (AVPs), etc.) between network devices and the Wi-Fi admission control and prioritization service logic, as described herein. For example, a Wi-Fi interface may be modified to transmit and receive priority information, as described herein].

Regarding Claim 24 (New),
wherein the wireless transmission of the second data comprises respective at least one traffic profile (TP) messages, each of the at least one TP messages comprising (i) data relating to individual ones of data traffic types for respective ones of one or more of the plurality of computerized client devices, and (ii) priority data associated with each of the one or more of the plurality of computerized client devices, the one or more of the plurality of computerized client devices serviced by the computerized premises apparatus [John: 0098; FIG. 9 illustrates an exemplary process 900 of the Wi-Fi admission control and prioritization service; process 900 may include a step that identifies the type of traffic (e.g., background, best effort, voice, or video); 0095; Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic; 0091;process 900 may include steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.); 0064; the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories associated with WMM of the Wi-Fi standard, such as background, best effort, video, and voice; 0019; 0054; the Wi-Fi admission control and prioritization service may afford priority to all traffic associated with the priority user. According to another exemplary embodiment, the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories. For example, the traffic categories may be the traffic categories or classification associated with the Wireless Multimedia Extension (WME) of the Wi-Fi 802.11 standard].

Regarding Claim 25 (New),
wherein: the obtainment of the first data comprise receipt of data relating to a configuration of an air interface of the computerized premises apparatus between the computerized premises apparatus [John: 0091;process 900 may include steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.)]; 

the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized premises apparatus to: characterize one or more capabilities of the computerized premises apparatus based at least on the received data, the one or more capabilities comprising maximum available backhaul bandwidth that can be allocated to one or more user plane (UP) data streams associated with the one or more of the plurality of computerized client devices; and the prioritization of the data traffic is further based at least on the characterization of the one or more capabilities [John: 0064; the Wi-Fi admission control and prioritization service may afford priority to traffic according to traffic categories associated with WMM of the Wi-Fi standard, such as background, best effort, video, and voice; 0065; the priority users and their associated access control class may be mapped differently relative to the eight user priorities of the Wi-Fi standard. For example, the priority user (e.g., access control class 10) may be mapped to Wi-Fi user priorities 2, 4, 7, and 10 associated with background, best effort, video, and voice traffic (e.g., entries 430-2, 430-5, 430-8, and 430-11), while priority users (e.g., access control classes 11-15) may be mapped to Wi-Fi user priorities 3, 5, 8, and 11 associated with background, best effort, video, and voice traffic (e.g., entries 430-3, 430-6, 430-9, and 430-12); 0040; the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0034; an ACC elemental file (EF) may include bits corresponding to access classes ranging from 0-15. Access classes 0-9 correspond to standard access class users (e.g., non-priority users), access control class 10 corresponds to emergency call users, and access control classes 11-15 correspond to special access class or high priority access users].

Regarding Claim 26 (New),
wherein the characterization of the data traffic based at least on the obtained first data comprises assignment of a priority level for each of the one or more UP data streams types [John: 0065; the priority users and their associated access control class may be mapped differently relative to the eight user priorities of the Wi-Fi standard. For example, the priority user (e.g., access control class 10) may be mapped to Wi-Fi user priorities 2, 4, 7, and 10 associated with background, best effort, video, and voice traffic (e.g., entries 430-2, 430-5, 430-8, and 430-11), while priority users (e.g., access control classes 11-15) may be mapped to Wi-Fi user priorities 3, 5, 8, and 11 associated with background, best effort, video, and voice traffic (e.g., entries 430-3, 430-6, 430-9, and 430-12); 0040; the priority information may indicate an access class category of 11 or some other priority value (e.g., 10, 12, 13, 14, 15), as illustrated in FIG. 2A as “Priority=X”; 0034; an ACC elemental file (EF) may include bits corresponding to access classes ranging from 0-15. Access classes 0-9 correspond to standard access class users (e.g., non-priority users), access control class 10 corresponds to emergency call users, and access control classes 11-15 correspond to special access class or high priority access users].

Regarding Claim 27 (New),
the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized premises apparatus to: determine whether to cause the prioritization of the data traffic, the determination comprising a comparison of one or more measured QoS (quality of service)-related parameters associated with the one or more of the plurality of computerized client devices to one or more respective prescribed thresholds [John: 0097; In block 930, the Wi-Fi access device may apply the QoS and prioritization. For example, Wi-Fi access device 205 may apply queueing, scheduling, and other parameters as described herein, to the traffic that are indicative of a higher priority and QoS relative to the eight user priorities of the Wi-Fi standard].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over John in view of Das (WO 2019/204336).

Regarding Claim 7 (Currently Amended),
John teaches:
the CPE comprises a CBRS FWA (fixed wireless access) apparatus [John: 0014; a Fifth Generation (5G) or future generation fixed wireless access device may have a built-in Wi-Fi modem connected to a data network that may be managed by a network provider; 0028; the Wi-Fi access device may be a stationary device, a mobile device, included in an unmanned aerial vehicle (UAV) (e.g., a drone, etc.), included in a manned aerial vehicle (MAV) (e.g., a helicopter, etc.), a portable device, a home device, an enterprise device, a public device, a private device, an ad hoc device, a hotspot device, or a fixed wireless access point, for example]; and 

John teaches that access devices 110 may include an evolved Node B (eNB), a next generation Node B (gNB), an evolved Long Term Evolution (eLTE) eNB, a radio network controller (RNC), a remote radio head (RRH), a baseband unit (BBU), a centralized unit (CU), a distributed unit (DU), a small cell node (e.g., a picocell device, a femtocell device, a microcell device, a home eNB, etc.), a future generation wireless access device, another type of wireless node (e.g., a WiMax device, a hotspot device, etc.) that provides a wireless access service [John: 0027].

However, John does not explicitly teach CBRS compliant CBSD … carriers within a frequency band of 3.55 to 3.7 GHz.

Das teaches:
wherein: the base station comprises a CBRS (Citizens Broadband Radios Service) compliant CBSD (Citizens Broadband Service Device); the wirelessly transmitting comprises transmitting via one or more CBRS carriers within a frequency band of 3.550 to 3.700 GHz [Das: p. 30 / lines 4-11, 18-20; radio nodes 406a are located on an "edge" of a network (i.e., functioning as a network node proximate to the premises and away from the core), and are enabled for 4G and/or 5G communications as described in greater detail below. A given DU that provides 5G coverage to the premises thereby supplements the ultra-low latency and high-bandwidth services by the CUe 404.  Moreover, as described further below, the CUe may be logically and functionally grouped with one or more DUes 406 to together make up a gNB. Prescribed unlicensed and/or licensed frequency bands are utilized by the nodes 406a; it will also be appreciated that so-called "quasi-licensed" spectrum (such as for instance that within the 3.55-3.70 GHz CBRS bands in the U.S.) may be utilized consistent with the methods and apparatus described herein].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of John and Das in order to provide for ultra-low latency requirements of 5G applications [Das: p. 14 / lines 4-7].

Regarding Claim 20 (Currently Amended),
John teaches:
the computerized premises apparatus comprises a CBRS FWA (fixed wireless access) apparatus [John: 0014; a Fifth Generation (5G) or future generation fixed wireless access device may have a built-in Wi-Fi modem connected to a data network that may be managed by a network provider; 0028; the Wi-Fi access device may be a stationary device, a mobile device, included in an unmanned aerial vehicle (UAV) (e.g., a drone, etc.), included in a manned aerial vehicle (MAV) (e.g., a helicopter, etc.), a portable device, a home device, an enterprise device, a public device, a private device, an ad hoc device, a hotspot device, or a fixed wireless access point, for example]; and

the computerized premises apparatus is configured to receive user plane (UP) data for the plurality of computerized client devices … scheduled by a scheduler process … and based at least on the transmitted data [John: 0026; access network 105 may be implemented according to various wireless technologies (e.g., radio access technologies (RATs), etc.), wireless standards, wireless frequencies/bands/carriers (e.g., centimeter (cm) wave, millimeter (mm) wave, below 6 Gigahertz (GHz), above 6 GHz, licensed radio spectrum, unlicensed radio spectrum, etc.), and/or other attributes of radio communication; 0065; For example, the priority user (e.g., access control class 10) may be mapped to Wi-Fi user priorities 2, 4, 7, and 10 associated with background, best effort, video, and voice traffic (e.g., entries 430-2, 430-5, 430-8, and 430-11), while priority users (e.g., access control classes 11-15) may be mapped to Wi-Fi user priorities 3, 5, 8, and 11 associated with background, best effort, video, and voice traffic (e.g., entries 430-3, 430-6, 430-9, and 430-12); 0091;process 900 may include steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.)].

However, John does not explicitly teach the limitation … receive user plane (UP) data for the plurality of computerized client devices via a plurality of resource blocks (RBs) scheduled by a scheduler process of the CBRS compliant CBSD ….

Das teaches:
wherein: the computerized network apparatus comprises a CBRS (Citizens Broadband Radios Service) compliant CBSD (Citizens Broadband Service Device) [Das: p. 30 / lines 4-11, 18-20; radio nodes 406a are located on an "edge" of a network (i.e., functioning as a network node proximate to the premises and away from the core), and are enabled for 4G and/or 5G communications as described in greater detail below. A given DU that provides 5G coverage to the premises thereby supplements the ultra-low latency and high-bandwidth services by the CUe 404.  Moreover, as described further below, the CUe may be logically and functionally grouped with one or more DUes 406 to together make up a gNB. Prescribed unlicensed and/or licensed frequency bands are utilized by the nodes 406a; it will also be appreciated that so-called "quasi-licensed" spectrum (such as for instance that within the 3.55-3.70 GHz CBRS bands in the U.S.) may be utilized consistent with the methods and apparatus described herein]; 

the computerized premises apparatus is configured to receive user plane (UP) data for the plurality of computerized client devices via a plurality of resource blocks (RBs) scheduled by a scheduler process of the CBRS compliant CBSD and based at least on the transmitted data [Das: p. 28 / lines 6-9; Point-to-Multipoint (PtMP) downstream transmissions from the transceiver node to the CPEe are achieved in one variant by scheduling payload for different CPEe on different 3GPP 5G NR physical resource blocks (PRBs) which are separated in frequency; p. 54 / lines 6-9; Point-to-Multipoint (PtMP) downstream transmissions from the node 409 to the CPEe 413 can be achieved by, for instance, scheduling payload for different CPEe on different 3GPP 5G NR physical resource blocks (PRB) which are separated in frequency].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of John and Das in order to provide for ultra-low latency requirements of 5G applications [Das: p. 14 / lines 4-7].

Regarding claim 22, which recites the same claim limitations as those in claim 7 above, the same rationale of rejection as presented in claim 7 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Document WINNF-TS-0016, “Signaling Protocols and Procedures for … CBRS: Spectrum Access System (SAS) - … CBSD Interface Technical Specification, v1.2.1, 3 Jan. 2018” (included in IDS) teaches that the CBSD is a radio device that communicates in the CBRS band.  See p. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468